                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        UNITED STATES OF AMERICA,                      Case No. 18-cr-00356-EJD-3 (VKD)
                                                        Plaintiff,
                                   9
                                                                                           DETENTION ORDER
                                                  v.
                                  10

                                  11        OSCAR MADRIGAL,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           On December 17 and 20, 2019, the Court held bail review hearings on a December 2, 2019

                                  14   violation notice submitted by Pretrial Services with respect to defendant Oscar Madrigal. Dkt.

                                  15   Nos. 94, 97. Mr. Madrigal was present at both hearings and represented by counsel. Pretrial

                                  16   Services recommended that Mr. Madrigal be remanded to custody, and the government concurred.

                                  17   Mr. Madrigal opposed remand. For the reasons stated on the record during the hearing and as set

                                  18   forth below, the Court finds that remand is warranted here. This decision may be appealed to the

                                  19   presiding judge, the Honorable Edward Davila.

                                  20   I.      BACKGROUND
                                  21           Mr. Madrigal is charged in an indictment with two counts of sale of a firearm to a felon

                                  22   and aiding and abetting the sale of a firearm to a felon. Dkt. No. 1 (counts 4, 10). Following his

                                  23   initial appearance in this case, Mr. Madrigal was released from custody on October 17, 2018

                                  24   pursuant to a $100,000 unsecured bond and several special conditions of release, including a

                                  25   requirement that he not use or possess any narcotic or controlled substance without a legal

                                  26   prescription. Dkt. No. 19.

                                  27           On August 12, 2019, Mr. Madrigal pled guilty to to count four of the indictment pursuant

                                  28   to a plea agreement. Dkt. Nos. 75, 76. He was not detained at that time but was permitted to
                                   1   remain out of custody under supervision by Pretrial Services. Id.

                                   2           On October 9, 2019, Pretrial Services reported to the Court that Mr. Madrigal violated the

                                   3   terms of his release conditions concerning the prohibited use of controlled substances on several

                                   4   occasions in August and October 2019. The Court took judicial notice of the violations and

                                   5   admonished Mr. Madrigal. Dkt. No. 86.

                                   6           On December 2, 2019, Pretrial Services again reported that Mr. Madrigal violated his

                                   7   release conditions by testing positive for cocaine and THC on November 18, 2019, a test result

                                   8   that was subsequently confirmed by Alere Toxicology Services. Mr. Madrigal denies

                                   9   intentionally using either controlled substance, although he was unable to account for the positive

                                  10   test results.

                                  11           Mr. Madrigal is due to be sentenced on February 3, 2020.

                                  12   II.     LEGAL STANDARDS
Northern District of California
 United States District Court




                                  13           Mr. Madrigal pled guilty to a felony offense for which the maximum term of imprisonment

                                  14   is 10 years. In these circumstances, the law requires that Mr. Madrigal be detained pending

                                  15   sentencing, unless the Court finds by clear and convincing evidence that he is not likely to flee or

                                  16   pose a danger to the safety of any other person or the community. 18 U.S.C. § 3143(a)(1). Mr.

                                  17   Madrigal bears the burden of demonstrating that he is not likely to flee or pose a danger to any

                                  18   other person or to the community. Fed. R. Crim. P. 46(c); see United States v. McCarns, No.

                                  19   2:08-CR-00116-KJM, 2014 WL 1247732, at *4–5 (E.D. Cal. Mar. 25, 2014).

                                  20   III.    DISCUSSION
                                  21           Mr. Madrigal argues that he is neither a flight risk nor a danger to the community. He

                                  22   acknowledges that he has a substance abuse problem, but emphasizes that the treatment and

                                  23   counseling he is currently receiving would likely not be available to him if remanded to custody.

                                  24   He insists that he did not intentionally use any controlled substances. He speculates that he may

                                  25   have received medication for an arm laceration that contained a chemical that produces a positive

                                  26   test result for cocaine. He also speculates that the CBD he ingested may not have been free of

                                  27   THC.

                                  28           Pretrial Services advises that Mr. Madrigal has not been candid about his recent drug use.
                                                                                         2
                                   1   Pretrial Services does not believe Mr. Madrigal is capable of adequate supervision, given his

                                   2   repeated violations of his release conditions and his current failure to even acknowledge use of

                                   3   controlled substances. Pretrial Services recommends that the Court remand Mr. Madrigal to

                                   4   custody for that reason. The United States also advocates for remand based on Mr. Madrigal’s

                                   5   continued use of controlled substances and Pretrial Services’ concerns about supervision.

                                   6          Mr. Madrigal has not provided a credible explanation for his recent positive drug test. He

                                   7   also has not shown by clear and convincing evidence that his release on the existing conditions, or

                                   8   with enhanced drug testing, will reasonably assure the safety of others and the community pending

                                   9   his sentencing. Since the Court set release conditions in October 2018, Mr. Madrigal has failed to

                                  10   comply on several occasions, and the Court weighs heavily Pretrial Services’ representation that

                                  11   adequate supervision of Mr. Madrigal will not be possible if he remains out of custody.

                                  12   Accordingly, the Court concludes that it is unable to impose any conditions of release for Mr.
Northern District of California
 United States District Court




                                  13   Madrigal that will reasonably assure the safety of other persons and the community and his

                                  14   appearance for court proceedings.

                                  15   IV.    CONCLUSION
                                  16          Defendant Oscar Madrigal is committed to the custody of the Attorney General or his

                                  17   designated representative for confinement in a corrections facility separate, to the extent

                                  18   practicable, from persons awaiting or serving sentences or being held in custody pending appeal.

                                  19   Mr. Madrigal shall be afforded a reasonable opportunity for private consultation with defense

                                  20   counsel. On order of a court of the United States or on the request of an attorney for the

                                  21   government, the person in charge of the corrections facility shall deliver Mr. Madrigal to the

                                  22   United States Marshal for the purpose of an appearance in connection with a court proceeding.

                                  23          IT IS SO ORDERED.

                                  24   Dated: December 23, 2019

                                  25

                                  26
                                                                                                    VIRGINIA K. DEMARCHI
                                  27                                                                United States Magistrate Judge
                                  28
                                                                                         3
